         Case 1:11-cv-02613-NRB Document 765 Filed 08/23/19 Page 1 of 2

         LOVELL STEWART HALEBIAN JACOBSON LLP
                                  500 Fifth Avenue, Suite 2440
                                  New York, New York 10110
                                        www.lshllp.com

 Telephone                                                                               Facsimile
212.608.1900                                                                            212.719.4775



                                              August 23, 2019

VIA ECF AND HAND DELIVERY
Honorable Naomi Reice Buchwald
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

       Re:     In re LIBOR-Based Financial Instruments Antitrust Litig.,
               No. 11 Civ. 2613 (NRB), Master File No. 1:11-md-2262-NRB

Dear Judge Buchwald:

       We are interim co-lead counsel for the Exchange-Based Plaintiffs (“Plaintiffs”) in the
above-referenced action and respectfully submit this letter in connection with Plaintiffs’ pending
motions for preliminary approval of six settlements (ECF Nos. 2307-1, 2728-1), Plaintiffs’
pending motion for approval of a notice program (ECF No. 2729-1) and Plaintiffs’ pending
motion for preliminary approval of the revised plan of distribution (ECF Nos. 2954-2957). 1

        Consistent with Plaintiffs’ recent submission seeking preliminary approval of the revised
plan of distribution (ECF No. 2957, p. 1), Plaintiffs are respectfully submitting herewith
amended versions of the proposed Notice, Summary Notice and Proof of Claim form. The
notices and claim form have been updated to reflect, among other things, this Court’s rulings
since Plaintiffs originally filed the notices and claim form on September 7, 2018 and to reflect
the details of the revised plan of distribution submitted on August 12, 2019.

        The proposed amended Notice, Summary Notice and Proof of Claim form are attached
hereto, respectively, as Exhibits 1, 2 and 3. To facilitate the Court’s review, attached as Exhibits
4, 5 and 6 are redlines of the proposed amended Notice, Summary Notice and Proof of Claim
that reflect changes to the versions previously submitted on September 7, 2018. ECF No. 2729-
10 (Summary Notice), ECF No. 2729-11 (Notice) and ECF No. 2729-12 (Proof of Claim).

1
  The six proposed settlements were reached between Plaintiffs, on behalf of themselves and the
putative Class, and the following Defendants: (1) Bank of America Corporation and Bank of
America, N.A. (collectively, “Bank of America”); (2) Barclays Bank plc (“Barclays”); (3)
Citigroup Inc., Citibank, N.A., and Citigroup Global Markets Inc. (collectively, “Citi”); (4)
Deutsche Bank AG, Deutsche Bank Securities Inc., and DB Group Services (UK) Limited
(collectively, “Deutsche Bank”); (5) HSBC Bank plc (“HSBC”); and (6) JPMorgan Chase & Co.
and JPMorgan Chase Bank, N.A. (collectively, “JPMorgan”).
        Case 1:11-cv-02613-NRB Document 765 Filed 08/23/19 Page 2 of 2




Plaintiffs respectfully request that the Court approve the form of the proposed amended Notice,
Summary Notice and Proof of Claim form attached hereto as Exhibits 1, 2 and 3. See ECF No.
2729-3, pp. 11-14 (the Notice, Summary Notice and Proof of Claim comply with Rule
23(c)(2)(B) and comport with due process).

       As always, we look forward to any comments or questions Your Honor might have.

                                   Respectfully submitted,

         /s/ Christopher Lovell                           /s/ David E. Kovel
     Christopher Lovell                               David E. Kovel
     LOVELL STEWART HALEBIAN                          KIRBY McINERNEY LLP
        JACOBSON LLP                                  250 Park Avenue, Suite 820
     500 Fifth Avenue, Suite 2440                     New York, New York 10177
     New York, New York 10110                         Telephone: (212) 371-6600
     Telephone: (212) 608-1900                        Email: dkovel@kmllp.com
     Email: clovell@lshllp.com

        Interim Co-Lead Counsel for Exchange-Based Plaintiffs and the Proposed Class
